Citation Nr: 0120360	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-12 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing disability secondary to otitis externa of the left 
ear.  


REPRESENTATION

Appellant represented by:	Michael E. Klein, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from July 1948 to April 
1952.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Montgomery, 
Alabama, Regional Office (RO), which denied service 
connection for bilateral defective hearing disability 
secondary to otitis externa of the left ear.  A September 
1998 videoconference RO hearing was held before a hearing 
officer.  In October 1999, a Travel Board hearing was held 
before the undersigned Member of the Board.

By a decision rendered February 11, 2000, the Board denied 
service connection for bilateral defective hearing disability 
secondary to otitis externa of the left ear, on the grounds 
that the claim was not well grounded.  By Order rendered 
December 26, 2000, the United States Court of Appeals for 
Veterans Claims (Court) granted appellant's unopposed motion 
for remand, vacated the Board's February 11, 2000 decision, 
and remanded the case to the Board for readjudication in 
light of the recent enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

Although additional issues pertaining to ear disabilities may 
have been raised in recent written statements by appellant 
and his attorney, including entitlement to a compensable 
rating for otitis externa of the left ear, inasmuch as they 
have not been developed for appellate review, they are 
referred to the RO for appropriate action.  Kellar v. Brown, 
6 Vet. App. 157 (1994).  It should be pointed out that the 
sole issue currently on appeal is secondary service 
connection for bilateral defective hearing.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.) became law.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

With respect to the appellate issue, it should be pointed out 
that under the Veterans Claims Assistance Act of 2000, new 
duty to assist provisions are in effect, that include 
requiring VA to obtain certain relevant evidence.  Although 
the RO has obtained appellant's service medical records and 
certain VA clinical records, there are no clinical records on 
file for the period between 1957 and 1992; and it is unclear 
whether any such records may exist.  It is the Board's 
opinion that appellant should be specifically advised that if 
there are any clinical records pertaining to said period, 
appellant should so inform the RO and assist the RO in its 
attempt to obtain such records.  Additionally, appellant has 
recently alleged that he received relevant treatment after 
service discharge at the Buffalo, New York, VA Medical Center 
in the 1960's-1970's; VA treatment in the 1970-1980's 
apparently at Mobile, Alabama; and more recently, VA 
audiologic testing and treatment at Gulfport/Biloxi, 
Mississippi and/or Mobile, Alabama.  See appellant's March 
1998, April 1999 written statements and hearing transcripts.  
Additionally, during an October 1999 "Travel Board" 
hearing, at T.3, 8, 18, appellant testified that he had 
worked at a chemical plant for 43 years, retiring in 1993; 
that he had received annual employment audiological tests; 
that he had been exposed to a lot of gunfire in Korea; and 
that he had initially noticed hearing loss in 1993 after 
retiring.  

In a recent May 2001 written statement, appellant's attorney 
requested that the VA comply with the Veterans Claims 
Assistance Act of 2000 duty to assist requisites, including, 
but not limited to, (a) obtaining any available clinical 
records dated since service discharge from VA medical 
facilities located at Buffalo, New York, Mobile, Alabama, and 
Gulfport/Biloxi, Mississippi, and (b) obtaining any annual 
employment examinations/audiologic tests or associated 
records from appellant's former employer.  Although the RO 
has obtained certain VA clinical records, it is unclear 
whether all available, relevant VA clinical records have been 
sought; and it does not appear that the RO has sought his 
employment medical records.  

Although VA audiologic examinations conducted in the late 
1990's, more than four decades after service, assessed mild 
high frequency sensorineural hearing loss, the examiners did 
not render any opinion as to whether the defective hearing 
disability was related to service or service connected 
disability.  Appellant's attorney has recently submitted lay 
statements dated in April 2001 from three individuals 
(appellant's spouse, a business associate/friend, and a close 
friend), which contain information as to their long-standing 
awareness of appellant's hearing loss; an internet medical 
encyclopedia article dealing with chronic otitis externa and 
its symptomatology, including hearing loss; and a January 
2001 private medical statement.  

In that January 2001 private medical statement, an ear, nose, 
and throat examiner reported that appellant had been seen 
that month for "a chronic problem with hearing problems and 
ear disease.  He apparently started having this problem in 
Korea in the early 1950's....  Since that time he has been 
followed on multiple occasions in the VA and medical hospital 
system....  He has continued...to have persistent problems with 
what appears to be outer externa otitis...as well as a 
persistent hearing loss.  He also apparently was exposed to 
noise being around artillery a good bit of the time in 
Korea."  He also reported that appellant currently had 
bilateral mild externa otitis with normal eardrums, no 
evidence of otitis media, and mild to moderately severe 
bilateral high frequency sensorineural hearing loss.  It is 
noted at this time that the appellant apparently gave a 
history of otitis media since service, not otitis externa, 
for which service connection is in effect.  

It is unclear whether that private physician's written 
statement as to the etiology of appellant's defective hearing 
was based solely on unsubstantiated history provided by 
appellant, since there was no mention therein that that 
physician had reviewed appellant's actual medical records 
prior to that evaluation.  As noted, that history does not 
appear to be correct as recorded by the physician.  Under the 
Veterans Claims Assistance Act of 2000, new duty to assist 
provisions include requiring VA to provide medical 
examination and opinion when such examination and opinion are 
necessary to make a decision on a claim.  Thus, the RO should 
arrange appropriate VA examination(s), such as audiologic 
and/or ear, nose, and throat examination(s), with opinion 
rendered as to the etiology of appellant's defective hearing 
disability.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any relevant clinical records 
(not already of record) that he may have 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided him relevant treatment 
since separation from service.  All 
available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  
2.  The RO should obtain any additional, 
relevant VA medical reports, including, 
but not limited to, those dated since 
service discharge from VA medical 
facilities located at Buffalo, New York, 
Mobile, Alabama, and Gulfport/Biloxi, 
Mississippi; and associate these with the 
claims folder.

3.  The RO should contact appellant and 
request him to provide any relevant 
employment records that he may have in 
his possession, as well as the complete 
names and addresses of any former 
employer(s).  All available, relevant, 
annual employment examinations/audiologic 
tests or associated records should be 
obtained from any specified former 
employer(s).  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his attorney should also be 
informed of any negative results.  
Veterans Claims Assistance Act of 2000; 
38 C.F.R. § 3.159 (2000).

5.  Thereafter, and whether or not 
additional records are received, the RO 
should arrange appropriate VA 
examination(s), such as audiologic and/or 
otorhinolaryngology examination(s), with 
opinion rendered as to the etiology of 
appellant's bilateral defective hearing 
disability.  All indicated tests and 
studies should be performed.  

The examiner(s) should review the entire 
claims folder and render an opinion as to 
whether it is as likely as not that 
appellant's bilateral defective hearing 
is causally or etiologically related to 
the service-connected otitis externa of 
the left ear, or that the service-
connected otitis externa of the left ear 
aggravated such non-service-connected 
bilateral defective hearing disability.  

The term "aggravate" used herein refers 
to post-service aggravation of a non-
service-connected condition by a service-
connected condition, to wit:  an increase 
in severity of a non-service-connected 
disability (any additional impairment of 
earning capacity) attributable to and 
caused by an already service-connected 
condition.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The examiner(s) should opine whether 
appellant's defective hearing is related 
to any in-service excessive noise 
exposure; in-service ear infection; post-
service employment excessive noise 
exposure; the service-connected otitis 
externa of the left ear; the aging 
process, etc.).  The examiner(s) should 
provide a detailed explanation of the 
rationale for any conclusions rendered.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report(s).

6.  The RO should review any additional 
evidence and readjudicate the bilateral 
defective hearing service connection 
appellate issue, with consideration of 
applicable court precedents and statutory 
and regulatory provisions.  All 
appropriate development should be 
undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

Thereafter, to the extent the benefit sought is not granted, 
the appellant and his attorney should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
to the extent such action is in order.  No action is required 
of the appellant until he is notified.  No opinion as to the 
outcome in this case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




